 


109 HR 1707 IH: Great Cats and Rare Canids Act of 2005.
U.S. House of Representatives
2005-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1707 
IN THE HOUSE OF REPRESENTATIVES 
 
April 19, 2005 
Mr. Shaw (for himself, Mr. Udall of New Mexico, Mr. Royce, and Mr. Tanner) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To assist in the conservation of rare felids and rare canids by supporting and providing financial resources for the conservation programs of nations within the range of rare felid and rare canid populations and projects of persons with demonstrated expertise in the conservation of rare felid and rare canid populations. 
 
 
1.Short titleThis Act may be cited as the Great Cats and Rare Canids Act of 2005. 
2.FindingsCongress finds the following: 
(1)Many wild populations of felids and canids, once considered common, are in decline, and many have declined to the point that their long-term survival in the wild is in serious jeopardy. 
(2)Of the 37 wild felid species worldwide, all are currently recognized as species in need of protection under the IUCN Red List, the lists of species in CITES appendices I, II, and III, or the Endangered Species Act of 1973. Of the 35 wild canid species worldwide, nearly 50 percent are recognized as in need of such protection. 
(3)In addition to their intrinsic value, felids and canids are important aesthetic, economic, and ecological global resources that need to be conserved. 
(4)Large felids and canids are considered both umbrella and indicator species. Healthy populations of these species act as an important indicator of the integrity of entire ecosystems and, because they require large wild spaces to persist, benefit entire ecosystems and a large number of other species. Measures taken to benefit these keystone species will ultimately benefit a great number of other species. 
(5)Rare felids and rare canids face an array of threats, including loss of habitat and natural prey, intentional and unintentional takings by humans, disease transmission, and a vast number of other threats. These threats need to be addressed in a coordinated fashion. 
(6)Conservation of rare felid and rare canid populations requires global commitment. Adequate funding for conservation is sorely lacking, and many range countries for those species do not have adequate infrastructure to protect species of concern. Those countries that do provide assistance to threatened populations need further assistance in implementing effective conservation strategies. 
(7)In particular, in developing nations with limited resources, poverty, population growth, and habitat loss all present significant challenges to conservation of rare felids and rare canids. 
(8)Although some protections and initiatives exist to conserve rare felid and rare canid populations and their habitat, those efforts can be significantly strengthened and enhanced by increased coordination and the infusion of targeted funding to benefit species of concern. 
3.PurposesThe purposes of this Act are to provide financial resources and to foster international cooperation— 
(1)to restore and perpetuate healthy populations of rare felids and rare canids in the wild; and 
(2)to assist in the conservation of rare felid and rare canid populations worldwide. 
4.DefinitionsIn this Act: 
(1)CITESThe term CITES means the Convention on International Trade in Endangered Species of Wild Fauna and Flora, done at Washington March 3, 1973 (27 UST 1087; TIAS 8249), including its appendices. 
(2)ConservationThe term conservation— 
(A)means the methods and procedures necessary to bring a species of rare felid or rare canid to the point at which there are sufficient populations in the wild to ensure the long-term viability of the species; 
(B)includes all activities associated with protection and management of a rare felid or rare canid population, including— 
(i)maintenance, management, protection, and restoration of rare felid or rare canid habitat; 
(ii)research and monitoring; 
(iii)law enforcement; 
(iv)community outreach and education; 
(v)conflict resolution initiatives; and 
(vi)strengthening the capacity of local communities, governmental agencies, nongovernmental organizations and other institutions to implement conservation programs. 
(3)FundThe term Fund means the Great Cats and Rare Canids Conservation Fund established by section 6. 
(4)IUCN Red ListThe term IUCN Red List means the Red List of Threatened Species Maintained by the World Conservation Union. 
(5)Rare canidThe term rare canid— 
(A)means any canid species, subspecies, or population that— 
(i)is not native to the area comprised of the United States and Canada; and 
(ii)is included in the IUCN Red List, Appendix I, II, or III of CITES, or any list published under section 4(c) of the Endangered Species Act of 1973 (16 U.S.C. 1532(c)); and 
(B)includes such a subspecies or population of dhole (Cuon alpinus), gray wolf (Canis lupus), ethiopian wolf (Canis simensis), african wild dog (Lycaon pictus), or maned wolf (Chrysocyon brachyurus). 
(6)Rare felidThe term rare felid— 
(A)subject to subparagraph (C), means any felid species, subspecies, or population that— 
(i)is not native to the area comprised of the United States and Canada; and 
(ii)is included in the IUCN Red List, Appendix I, II, or III of CITES, or any list published under section 4(c) of the Endangered Species Act of 1973 (16 U.S.C. 1532(c)); 
(B)includes such a subspecies or population of lion (Panthera leo), leopard (Panthera pardus), jaguar (Panthera onca), snow leopard (Uncia uncia), clouded leopard (Neofelis nebulosa), cheetah (Acinonyx jubatus), or iberian lynx (Lynx pardina); and 
(C)does not include any tiger (Panthera tigris). 
(7)SecretaryThe term Secretary refers to the Secretary of the Interior. 
5.Financial assistance 
(a)In generalSubject to the availability of funds and in consultation with other appropriate Federal officials, the Secretary shall use amounts in the Fund to provide financial assistance for projects for the conservation of rare felid and rare canids for which project proposals are approved by the Secretary in accordance with this section. 
(b)Project proposals 
(1)Eligible ApplicantsA proposal for a project for the conservation of rare felid and canids may be submitted to the Secretary by— 
(A)any wildlife management authority of a country that has within its boundaries any part of the range of a rare felid or rare canid species, respectively; and 
(B)any person or group with the demonstrated expertise required for the conservation in the wild of rare felids or rare canids, respectively. 
(2)Project proposalsTo be considered for financial assistance for a project under this Act, an applicant shall submit a project proposal that includes— 
(A)a concise statement of the purposes of the project; 
(B)the name of the individual responsible for conducting the project; 
(C)a description of the qualifications of the individuals who will conduct the project; 
(D)a concise description of— 
(i)methods for project implementation and outcome assessment; 
(ii)staffing for the project;  
(iii)the logistics of the project; and 
(iv)community involvement in the project; 
(E)an estimate of funds and time required to complete the project; 
(F)evidence of support for the project by appropriate governmental entities of the countries in which the project will be conducted, if the Secretary determines that such support is required for the success of the project; 
(G)information regarding the source and amount of matching funding available for the project; and 
(H)any other information that the Secretary considers to be necessary for evaluating the eligibility of the project for funding under this Act. 
(c)Project review and approval 
(1)In generalThe Secretary shall— 
(A)not later than 30 days after receiving a project proposal, provide a copy of the proposal to the appropriate Federal officials; and 
(B)review each project proposal in a timely manner to determine if the proposal meets the criteria specified in subsection (d). 
(2)Consultation; Approval or disapprovalNot later than 180 days after receiving a project proposal, and subject to the availability of funds, the Secretary, after consulting with other appropriate Federal officials, shall— 
(A)ensure the proposal contains assurances that the project will be implemented in consultation with relevant wildlife management authorities and other appropriate government officials with jurisdiction over the resources addressed by the project; 
(B)approve or disapprove the proposal; and 
(C)provide written notification of the approval or disapproval to the person who submitted the proposal, other appropriate Federal officials, and each country within whose borders the project will take place. 
(d)Criteria for approvalThe Secretary may approve a project proposal under this section if the project will contribute to conservation of rare felids or rare canids in the wild by assisting efforts to— 
(1)implement conservation programs; 
(2)address the conflicts between humans and rare felids or rare canids, respectively, that arise from competition for the same habitat or resources; 
(3)enhance compliance with CITES, the Endangered Species Act of 1973, and other applicable laws that prohibit or regulate the taking or trade of rare felids and rare canids or regulate the use and management of rare felid and rare canid habitat; 
(4)develop sound scientific information on, or methods for monitoring— 
(A)the condition and health of rare felid or rare canid habitat;  
(B)rare felid or rare canid population numbers and trends; and 
(C)the ecological characteristics and requirements of populations of rare felids or rare canids for which there are little or no data; 
(5)promote cooperative projects among government entities, affected local communities, nongovernmental organizations, and other persons in the private sector; or 
(6)funds will not be appropriated for the purchase or lease of lands to be used as suitable habitat for felids or canids. 
(e)Project sustainabilityIn approving project proposals under this section, the Secretary shall give preference to conservation projects that are designed to ensure effective, long-term conservation of rare felids and rare canids and their habitats. 
(f)Matching fundsIn determining whether to approve project proposals under this section, the Secretary shall give preference to projects for which there exists some measure of matching funds. 
(g)Project reporting 
(1)In generalEach person that receives assistance under this section for a project shall submit to the Secretary periodic reports (at such intervals as the Secretary considers necessary) that include all information that the Secretary, after consultation with other appropriate government officials, determines is necessary to evaluate the progress and success of the project for the purposes of ensuring positive results, assessing problems, and fostering improvements. 
(2)Availability to the publicReports under paragraph (1), and any other documents relating to projects for which financial assistance is provided under this Act, shall be made available to the public. 
(h)Limitations on use for captive breeding or displayAmounts provided as a grant under this Act— 
(1)may not be used for captive breeding or display of rare felids and rare canids other than captive breeding for release into the wild; and 
(2)may be used for captive breeding of a species for release into the wild only if no other conservation method for the species is biologically feasible. 
(i)Limitation on assistance for certain speciesOf amounts available for a fiscal year for providing financial assistance under this section, the Secretary may not use more than 25 percent to provide assistance for projects that target rare canid and rare felid species that are not listed in paragraph (5)(B) or (6)(B), respectively, of section 4. 
(j)Advisory group 
(1)In generalTo assist in carrying out this Act, the Secretary may convene an advisory group consisting of individuals representing public and private organizations actively involved in the conservation of felids and canids. 
(2)Public participation 
(A)MeetingsThe advisory group shall— 
(i)ensure that each meeting of the advisory group is open to the public; and 
(ii)provide, at each meeting, an opportunity for interested persons to present oral or written statements concerning items on the agenda. 
(B)NoticeThe Secretary shall provide to the public timely notice of each meeting of the advisory group, including the meeting agenda. 
(C)MinutesMinutes of each meeting of the advisory group shall be kept by the Secretary and shall be made available to the public. 
(3)Exemption from Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the advisory group. 
6.Great Cats and Rare Canids Conservation Fund 
(a)EstablishmentThere is established, in the Multinational Species Conservation Fund established in title I of the Department of the Interior and Related Agencies Appropriations Act, 1999 under the heading MULTINATIONAL SPECIES CONSERVATION FUND, a separate account to be known as the Great Cats and Rare Canids Conservation Fund, consisting of— 
(1)amounts transferred to the Secretary of the Treasury for deposit into such account under subsection (e); 
(2)amounts appropriated to such account under section 7; and 
(3)any interest earned on investment of amounts in the account under subsection (c). 
(b)Expenditures from fund 
(1)In generalSubject to paragraph (2), upon request by the Secretary, the Secretary of the Treasury shall transfer from the Fund to the Secretary, without further appropriation, such amounts as the Secretary determines are necessary to provide assistance under section 4. 
(2)Administrative expensesOf the amounts in the Fund available for each fiscal year, the Secretary may expend not more than three percent, or up to $80,000, whichever is greater, to pay the administrative expenses necessary to carry out this Act. 
(c)Investment of amounts 
(1)In generalThe Secretary of the Treasury shall invest such portion of the Fund as is not, in the judgment of the Secretary of the Treasury, required to meet current withdrawals. Investments may be made only in interest-bearing obligations of the United States. 
(2)Acquisition of obligationsFor the purpose of investments under paragraph (1), obligations may be acquired— 
(A)on original issue at the issue price; or 
(B)by purchase of outstanding obligations at the market price. 
(3)Sale of obligationsAny obligation acquired by the Fund may be sold by the Secretary of the Treasury at the market price. 
(4)Credits to fundThe interest on, and the proceeds from the sale or redemption of any obligations held in the Fund shall be credited to and form a part of the Fund. 
(d)Transfers of amounts 
(1)In generalThe amounts required to be transferred to the Fund under this section shall be transferred at least monthly from the general fund of the Treasury to the Fund on the basis of estimates made by the Secretary of the Treasury.  
(2)AdjustmentsProper adjustment shall be made in amounts subsequently transferred to the extent prior estimates were in excess of or less than the amounts required to be transferred.  
(e)Acceptance and use of donationsThe Secretary may accept and use donations to provide assistance under section 4. Amounts received by the Secretary in the form of donations shall be transferred to the Secretary of the Treasury for deposit into the Fund. 
7.Authorization or AppropriationsThere are authorized to be appropriated to the Fund $5,000,000 for each fiscal years 2006 through 2010 to carry out this Act. 
 
